United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlestown, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-564
Issued: February 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2007 appellant filed a timely appeal of a November 21, 2007 Office of
Workers’ Compensation Programs’ hearing representative’s schedule award decision.1 Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule
award claim.
ISSUE
The issue is whether appellant has established more than 22 percent right upper extremity
impairment and more than 20 percent left upper extremity impairment, for which he received a
schedule award.

1

The record contains an Office decision dated November 29, 2007 concerning appellant’s wage-earning capacity.
Appellant has not contested this decision on appeal; therefore, the Board will not review this decision. 20 C.F.R.
§ 501.2(c).

FACTUAL HISTORY
On December 23, 1995 appellant, then a 34-year-old modified mail handler, filed an
occupational disease claim for a bilateral upper extremity condition he attributed to his
employment. The Office accepted the claim for bilateral carpal tunnel syndrome and bilateral
epicondylitis and paid appropriate benefits. Appellant underwent bilateral ulnar nerve
transposition and bilateral carpal tunnel surgeries, which the Office authorized. He eventually
returned to work in a limited-duty capacity.
On July 30, 2001 the Office paid a schedule award for 14 percent permanent impairment
of the right upper extremity and 14 percent permanent impairment of the left upper extremity.2
The award covered the period July 9, 2001 through March 12, 2003, which appellant elected to
receive in a lump sum.
On April 5, 2005 appellant filed a claim for an increased schedule award. In a March 14,
2005 report, Dr. Christopher Brigham, Board-certified in occupational medicine, opined that
appellant had 18 percent permanent impairment of the right arm and 16 percent permanent
impairment of the left arm under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides). His findings were based on range of motion
impairments of the elbow and sensory and motor deficits of the ulnar nerve. For range of motion
impairments of the elbow, Dr. Brigham found 129 degrees flexion resulted in one percent upper
extremity impairment and 19 degrees extension resulted in two percent impairment. He also
found flexion of 130 degrees equaled one percent upper extremity impairment and 5 degrees’
extension equaled one percent upper extremity impairment. Under Table 16-15 of the A.M.A.,
Guides, Dr. Brigham noted the maximum loss for the ulnar nerve above midforearm was 7
percent upper extremity impairment for sensory deficits and 46 percent upper extremity
impairment for motor deficits. Under Tables 16-10 and 16-11, he opined that appellant had a
Grade 3 or 60 percent sensory deficit of the ulnar nerve and a Grade 4 or 25 percent motor deficit
of the ulnar nerve. Dr. Brigham found appellant had 4 percent ulnar nerve sensory deficit (60
percent times 7 percent) and 11 percent ulnar nerve motor deficit (25 percent times 46 percent)
for 15 percent upper extremity impairment on both sides. He combined the range of motion and
neurological impairments to arrive at 18 percent right arm impairment and 16 percent left arm
impairment. On March 31, 2005 Dr. Brigham noted that this impairment included previously
awarded and current impairments for the elbow.
On May 17, 2005 an Office medical adviser reviewed Dr. Brigham’s report and advised
range of motion calculations could not be used in contribution with neurologic award. Thus, he
opined that appellant had less impairment than that awarded.3

2

This was based on an Office medical adviser’s report of July 23, 2001. The medical adviser utilized the
examination findings of a prior physician and found that appellant had 7 percent median nerve motor and sensory
impairment and ulnar nerve motor and sensory impairment of 8 percent, for a combined impairment of 14 percent
for each upper extremity.
3

The Office medical adviser opined that appellant had 12 percent impairment to his right upper extremity and 12
percent impairment to his left upper extremity.

2

By decision dated August 1, 2005, the Office denied appellant’s claim for an additional
schedule award as it was less than what had previously been awarded.
In a November 29, 2005 medical report, the Office medical adviser rereviewed
Dr. Brigham’s March 14 and 31, 2005 reports along with the medical evidence of record and
opined that appellant had 14 percent permanent impairment of the right upper extremity and 15
percent permanent impairment of the left upper extremity. The Office medical adviser indicated
that he concurred with the findings and impairment rating calculated by Dr. Brigham, but he “did
not believe there [wa]s any clinical evidence on examination of the patient to justify any motor
deficit [of the ulnar nerve] and therefore there [wa]s no justification for a schedule award for any
motor deficit [of the ulnar nerve].”
By decision dated March 13, 2006, the Office awarded an additional one percent
permanent impairment of the right upper extremity. This equated to a total schedule award of 15
percent right upper extremity and 14 percent left upper extremity. The award covered the period
July 11 through August 1, 2004.
Appellant disagreed with this decision and requested a review of the written record. By
decision dated June 12, 2006, an Office hearing representative affirmed the Office’s March 13,
2006 decision.
Appellant requested reconsideration. In an August 25, 2006 report, Dr. Brigham
reiterated his opinion that appellant had 18 percent right arm impairment and a 16 percent left
arm impairment. He disagreed with the Office medical adviser’s assessment that there was no
impairment for an ulnar nerve motor deficit as there was ample evidence to support strength loss
as it related to the ulnar nerve injury and subsequent surgery performed. Dr. Brigham stated the
recorded physical examination findings documented intrinsic hand weakness and thumb
opposition weakness.4 He noted intrinsic hand weakness was associated with ulnar nerve lesion
pursuant to the A.M.A., Guides. Dr. Brigham also noted that, under Table 15-11, strength loss
for the ulnar nerve was conservatively recorded as a Grade 4 or 25 percent motor deficit. He
reiterated his impairment rating of 18 percent right arm and 16 percent left arm rating were based
on the combined value of the sensory and motor loss of the ulnar nerve and range of motion
losses.
The Office referred appellant’s medical records to a different Office medical adviser,
Dr. Morley Slutsky, for review. In a November 9, 2006 report, Dr. Slutsky found Dr. Brigham’s
supplemental report and medical information in appellant’s chart sufficient to support
Dr. Brigham’s opinion that appellant had 16 percent impairment to the left arm and 18 percent
impairment to the right arm. He advised that both the former Office medical adviser and
Dr. Brigham had the same right and left upper extremity ratings for ulnar nerve sensory deficits
and loss of elbow range of motion. Dr. Slutsky further found that the record contained clinical
evidence dating back to 2001 for ulnar nerve strength deficits and objective testing which
showed ulnar nerve irritation. He opined that Dr. Brigham properly calculated appellant’s
impairment for range of motion and sensory and motor deficits of the ulnar nerve. Dr. Slutsky
4

Dr. Brigham advised the thumb opposition weakness is normally related to median nerve involvement and was
not considered in the impairment assessment of the ulnar nerve injury.

3

further opined that the final upper extremity impairment was equal to the combination of
impairments due to bilateral/lateral epicondylitis and carpal tunnel syndrome. Using the
Combined Values Chart on page 604 of the A.M.A., Guides, he found that right arm impairment
was 22 percent and left arm impairment was 20 percent. The right upper extremity impairment
consisted of 5 percent impairment for right carpal tunnel and 18 percent impairment for right
lateral epicondylitis. The left upper extremity impairment consisted of 5 percent impairment for
left carpal tunnel syndrome and 16 percent impairment for left lateral epicondylitis.
By decision dated November 20, 2006, the Office vacated the March 13, 2006 decision.
Appellant’s case was accepted for 18 percent permanent impairment to the right arm and 16
percent permanent impairment to the left arm.
By decision dated November 21, 2006, the Office awarded an additional 3 percent
impairment for the right upper extremity, for a total of 18 percent, and an additional 2 percent
impairment for the left upper extremity, for a total of 16 percent. The award covered the period
August 2 to November 19, 2004.
Appellant requested a review of the written record. He argued that Dr. Brigham’s rating
excluded consideration of impairment for the accepted bilateral carpal tunnel conditions. On
March 27, 2007 an Office hearing representative reversed the Office’s November 21, 2006
decision. The Office hearing representative found the Office failed to explain the reasons why
the Office did not award compensation as determined by Dr. Slutsky, the Office medical adviser.
Additionally, the hearing representative found the Office’s award of November 21, 2006
excluded five percent impairment for carpal tunnel impairment of each arm. The hearing
representative noted that appellant already received compensation for a total of 18 percent
impairment of the right arm and 16 percent impairment of the left arm and was entitled to an
additional 4 percent impairment of each upper extremity for a 22 percent total impairment of the
right upper extremity and 20 percent total impairment of the left upper extremity.
By decision dated July 19, 2007, the Office issued an additional schedule award of 4
percent for each arm, as determined by Dr. Slutsky’s opinion that appellant had a 22 percent
impairment of the right upper extremity and a 20 percent impairment of the left upper extremity
based on the accepted bilateral epicondylitis and bilateral carpal tunnel conditions. The period of
the award ran from November 20, 2004 to May 13, 2005 for a total of 24.96 weeks.
Appellant requested a review of the written record. He stated that records indicated he
previously received a seven percent rating for bilateral carpal tunnel syndrome, not five percent.
Appellant argued that the bilateral epicondylitis rating should have been combined with a seven
percent rating for bilateral carpal tunnel, not the five percent bilateral rating received.
By decision dated November 21, 2007, an Office hearing representative affirmed the
previous decision.

4

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act5 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.6
Office procedures7 provide that upper extremity impairment secondary to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.8
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.9 Regarding carpal tunnel syndrome, the A.M.A., Guides
provide that:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present -(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described earlier.10
(2) Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal EMG [electromyogram] testing of the

5

5 U.S.C. § 8107.

6

See 20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001). See also Linda Beale, 57 ECAB 429 (2006).
7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
8

A.M.A., Guides 491, 482, 484, 492, respectively; see Joseph Lawrence, Jr., 53 ECAB 331 (2002).

9

A.M.A., Guides 433-521.

10

Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments due to
peripheral nerve disorders and provides that the severity of the sensory or pain deficit and motor deficit should be
classified according to Tables 16-10a and 16-11a respectively. The impairment is evaluated by multiplying the
grade of severity of the sensory or motor deficit by the respective maximum upper extremity value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor functions are involved,
the impairment values derived for each are combined. Id. at 481; Kimberly M. Held, 56 ECAB 670 (2005).

5

thenar muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed five percent of the upper extremity may
be justified.
(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”11
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.12
ANALYSIS
In a July 19, 2007 decision, the Office granted appellant an award for a 22 percent right
upper extremity impairment and a 20 percent left upper extremity impairment for his accepted
bilateral lateral epicondylitis and bilateral carpal tunnel conditions. It based its award on the
November 9, 2006 report of Dr. Slutsky, the Office medical adviser, who reached his medical
impairment ratings by incorporating the clinical findings of Dr. Brigham in his reports of
March 14, 2005 and August 25, 2006.
Dr. Brigham opined that appellant had 18 percent right arm impairment and a 16 percent
left arm impairment due to the accepted bilateral lateral epicondylitis conditions. This was based
on range of motion impairments of the elbows and sensory and motor deficits of the ulnar nerve.
In his November 9, 2006 report, the Office medical adviser, Dr. Slutsky, concurred with
Dr. Brigham’s findings and impairment calculations. Dr. Brigham found appellant had an above
midforearm ulnar nerve sensory and motor impairment. He properly found that, under Table 1615, the maximum upper extremity impairment for a sensory deficit was 7 percent and for a motor
deficit was 46 percent.13 Dr. Brigham then utilized Table 16-10 and determined that appellant
had a Grade 3 sensory impairment, which he rated at 60 percent and properly multiplied this
value with the maximum 7 percent sensory impairment to find that appellant had an above
midforearm ulnar nerve sensory impairment of 4 percent bilaterally. He also utilized Table 1611 and determined that appellant had a Grade 4 impairment, which he rated at 25 percent and
properly multiplied this value with the maximum 46 percent sensory impairment to find
appellant had an above midforearm ulnar nerve motor impairment of 11 percent bilaterally.
Dr. Brigham combined the sensory and motor impairment values of the ulnar nerve above
midforearm to find a total ulnar nerve impairment of 15 percent bilaterally. He also properly
determined that, on appellant’s right side, 129 degrees flexion resulted in one percent upper
extremity impairment and 19 degrees extension resulted in two percent impairment, for a total
11

A.M.A., Guides 495.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

A.M.A., Guides 492.

6

three percent right upper extremity impairment of the elbow joint.14 On the left side, 130 degrees
flexion equaled one percent upper extremity impairment and 5 degrees extension equaled a half
or one percent upper extremity impairment, for a total of two percent left upper extremity
impairment of the elbow joint.15 Dr. Brigham then properly utilized the Combined Values Chart
of the A.M.A., Guides to combine the various values for appellant’s arms.16 The Board notes
that this equates to 18 percent right upper extremity impairment and 17 percent left upper
extremity impairment.17
The Office medical adviser also noted that appellant was entitled to a five percent upper
extremity impairment for carpal tunnel syndrome for each upper extremity under page 495 item
2 of the A.M.A., Guides. This section of the A.M.A., Guides allows for an impairment rating not
to exceed five percent in situations where a person has normal sensibility and abnormal sensory
with optimal recovery time after surgical decompression. While appellant contends he
previously received a seven percent rating for carpal tunnel syndrome, there is no current
medical evidence of record to support any greater impairment for his carpal tunnel syndrome.
The record supports that bilateral carpal tunnel was evaluated based on page 495 item 2 of the
A.M.A., Guides, which allows for five percent impairment following optimal recovery from
carpal tunnel release. There is no current medical evidence to support a greater impairment for
carpal tunnel syndrome under the A.M.A., Guides.
The Board notes that the 18 percent right and 17 percent left epicondylitis rating
combined with 5 percent impairment for carpal tunnel syndrome for each upper extremity,
results in 22 percent right upper extremity impairment and 21 percent left upper extremity
impairment. Thus, appellant has an additional one percent impairment of the left arm beyond
that which was previously awarded.
CONCLUSION
The Board finds appellant has no more than 22 percent right upper extremity impairment,
for which he received a schedule award. The Board further finds that appellant has no more than
a 21 percent left upper extremity impairment and is entitled to an additional 1 percent
impairment for the left upper extremity.

14

See id. at 471-72, Figures 16-33 and 16-34.

15

Id.

16

See id. at 604-05, Combined Values Chart.

17

Dr. Brigham and the Office medical adviser found that appellant had 16 percent left upper extremity
impairment.

7

ORDER
IT IS HEREBY ORDERED THAT the November 21 and July 19, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed as modified.
Issued: February 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

